Citation Nr: 1113693	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  04-06 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2003 rating decision in which the RO, inter alia, denied service connection for diabetes mellitus, type II.  In October 2003, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2004.

In April 2007, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a March 2010 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration.

In August 2010, the Board denied the claim on appeal.  The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required. 


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the claim on appeal is warranted.  

As noted in the parties' joint motion, the VA Compensation and Pension Service (C & P) has published a determination that herbicides, including Agent Orange, were used in certain circumstances at Thailand military bases during the Vietnam Era.  C & P has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Moreover, VA has implemented specific procedures for developing claims regarding exposure to herbicides for veterans who served in Thailand during the Vietnam Era.  See VA Adjudication Procedure Manual and Manual Rewrite (M21-MR) Part IV, Subpart ii, ch. 2, sec. C, para. 10(q).  

In its August 2010 decision, the Board found that the Veteran served in Thailand during the Vietnam Era, but that the evidence did not persuasively establish service in Vietnam and, thus, that he was not presumed to have been exposed to herbicides during his period of service.  See 38 C.F.R. §§ 3.307, 3.309.  It also found that there also was no evidence of actual in-service herbicides exposure.  However, as noted in the joint motion, while the Veteran has not asserted that he was exposed to herbicides while serving in Thailand during the Vietnam Era, but has alleged that his diabetes mellitus was the result of exposure to herbicides, the Board's finding that there was no evidence of in-service herbicide exposure was premature.  

In this regard, the Board notes that the instant claim has not been developed in accordance with the procedures of M21-MR Part IV, Subpart ii, ch. 2, sec. C, para. 10(q) for the verifying herbicide exposure for veterans who served in Thailand during the Vietnam Era who claim a disability as due to herbicide exposure.  Thus, remand is warranted for the RO to comply with such development procedures prior to readjudication and further appellate consideration of the Veteran's claim.

While the matter is on remand, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  The RO should complete the steps outlined in the M21-MR Part IV, Subpart ii, ch. 2, sec. C, para. 10(q) concerning verification of exposure to herbicides in Thailand.  Any additional action necessary for independent verification of exposure to herbicides, to include follow-up action requested by any contacted entity, should be accomplished.  If the search for corroborating records leads to negative results, the RO should notify the Veteran and afford him the opportunity to respond.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


